DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. 	Claims 1-9 and 19, drawn to a product, a field effect transistor.
Group II.	Claims 10-18, drawn to a process, a method of fabricating a field effect transistor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of the source being made of a first graphene film; a channel comprising a laminate of a second graphene film and a material layer having semiconductor properties, the second graphene film being formed of bilayer graphene; and a gate disposed on the laminate and electrically insulated from the laminate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0020280 (PTO-892 form attached) to Heo et al. (hereinafter Heo); specifically, the above shared technical feature lack novelty or inventive step because Heo teaches a graphene device that functions as a transistor device (Heo, Fig. 2, ¶0009, ¶0093-¶0113) comprising the source (e.g., E21) (Heo, Fig. 2, ¶0113, ¶0094, ¶0101) being made of a first graphene film (e.g., electrode includes a 2D conductor such as graphene) (Heo, Fig. 2, ¶0101); a channel (e.g., functional layer F11 and graphene layer GP11 form a channel of a transistor) (Heo, Fig. 2, ¶0113, ¶0097, ¶0099) comprising a laminate of a second graphene film (GP11) and a material layer (F11) having semiconductor properties, the second graphene film (GP11) being formed of bilayer graphene ( e.g., a stack if graphene layers) (Heo, Fig. 2, ¶0093); and a gate (G11) disposed on the laminate and electrically insulated (e.g., by gate insulating layer GI11) (Heo, Fig. 2, ¶0113) from the laminate.
Further, Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of the source being made of a first graphene film; a channel , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2012/0049160 (PTO-892 form attached) to Sano et al. (hereinafter Sano); specifically, the above shared technical feature lack novelty or inventive step because Sano teaches a field effect transistor having a graphene channel (Sano, Fig. 2A, ¶0001, ¶0056-¶0072) comprising the source (e.g., the source region 1n of graphene 1 including n-type dopant) (Sano, Fig. 2A, ¶0070) being made of a first graphene film (e.g., e.g., doped graphene layer 1n); a channel (e.g., graphene layer 1 between the source 1n and the drain 1n) (Sano, Fig. 2A, ¶0060, ¶0063, ¶0070) comprising a laminate of a second graphene film (e.g., the graphene layer 1) and a material layer (e.g., silicon carbide layer 2) having semiconductor properties, the second graphene film (e.g., the graphene layer 1 having a bilayer structure) being formed of bilayer graphene (Sano, Fig. 2A, ¶0060, ¶0077); and a gate (G) disposed on the laminate and electrically insulated (e.g., by gate insulating layer 6) (Sano, Fig. 2A, ¶0070) from the laminate.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891